                  Case 1:18-cv-08668-PGG Document 7 Filed 10/02/18 Page 1 of 1




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

        MARY FRANCES WAGLEY, JAMES WAGLEY,                           Case No. 18-8668
        ANNE WAGLEY, AND MARY COPP, as beneficiaries
        of the MARY PENNEY WAGLEY IRREVOCABLE
        TRUST,
                                                                     NOTICE OF APPEARANCE
                                                      Plaintiffs,

               -against-

        JPMORGAN CHASE BANK, N.A., indivdually, as
        trustee of the MARY PENNEY WAGLEY
        IRREVOCABLE TRUST,

                                                      Defendant.



                       PLEASE TAKE NOTICE that Jennifer Philbrick McArdle hereby appears on

        behalf of Defendant JPMorgan Chase Bank, N.A. in the above-titled action and requests that

        copies of all notices, pleadings, and other papers in this matter be served on the undersigned.

        DATED:         New York, New York
                       October 2, 2018

                                                              Respectfully submitted,




                                                              Attorneys for Defendant JP Morgan Chase
                                                              Bank, NA.




3068743_1
